DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Nucleotide and/or Amino Acid Sequence Disclosures
Sequence listings provided in the instant application have been entered.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites a composition comprising the following structure.

    PNG
    media_image1.png
    28
    339
    media_image1.png
    Greyscale

Claim 1 recites that n and n1 may be from 0 to 3, and the claim does not appear to exclude the case wherein both n and n1 are zero. Claim 1 also recites the presence of an oligoethylene glycol group. However, as best understood by the examiner, if both n and n1 were zero, there would be no oligoethylene glycol group presence.
As such, it is unclear whether the claim scope of claim 1 includes the case of n and n1 being both zero. The reason this is unclear is because if both n and n1 were zero, this would appear to conflict with claim limitations elsewhere in the claim.
For the purposes of examination under prior art, the claim will be examined as if at least one of n and n1 is not zero, and that an oligoethylene glycol spacer must be present.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9, 11-12, 14-16, 19, 22, 27, 32, 35-37, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banga et al. (Journal of the American Chemical Society, Vol. 136, 2014, pages 9866-9869 along with its supporting information) in view of Radovic-Moreno et al. (WO 2015/187966 A1), as evidenced by Karathanasis et al. (Annals of Biomedical Engineering, Vol. 37, No. 10, October 2009, pages 1984–1992).


    PNG
    media_image2.png
    359
    753
    media_image2.png
    Greyscale

As such, Banga teaches the required core, lipid shell, and oligonucleotide functionalized to the outer surface of the nanostructure required by instant claim 8.
Banga differs from the claimed invention because the oligonucleotide is functionalized to tocopherol, which comprises only one lipophilic group.See the structure below from Banga, scheme 1.

    PNG
    media_image3.png
    126
    614
    media_image3.png
    Greyscale

This differs from instant claim 8, which requires two or more lipophilic groups.


    PNG
    media_image4.png
    534
    557
    media_image4.png
    Greyscale

Moreno teaches that the oligonucleotide may be attached to various lipids, as of page 18, bottom paragraph, reproduced below, and onto page 19, wherein said lipids to which the oligonucleotide is attached are understood to be part of the bilayer.

    PNG
    media_image5.png
    426
    1091
    media_image5.png
    Greyscale

As best understood by the examiner, phosphatidylethanolamines have two lipophilic groups. Evidence for the fact that phosphatidylethanolamine has two lipophilic groups is provided by Karathanasis et al. (Annals of Biomedical Engineering, Vol. 37, No. 10, October 2009, pages 1984–1992) page 1985, Figure 1, reproduced below, which shows the chemical structure of distearoyl phosphatidylethanolamine.

    PNG
    media_image6.png
    537
    1114
    media_image6.png
    Greyscale

Moreno differs from the claimed invention because the external lipophilic immune modulators in Moreno do not appear to be required by the instant claims, and may 
It would have been prima facie obvious for one of ordinary skill in the art to have attached the oligonucleotide of Banga to a phosphatidylethanolamine, as of Moreno, rather than the tocopherol used by Banga. Both Banga and Moreno are drawn to a liposome comprising a lipid bilayer with a nucleic acid anchored to the bilayer. In order to anchor a nucleic acid to a lipid bilayer, it is necessary to covalently bind the nucleic acid to a lipid, and place that lipid in the bilayer, which is done by both Banga and Moreno. Moreno teaches that both phosphatidylethanolamine and tocopherol can be covalently bound to nucleic acids in order to anchor said nucleic acid to the bilayer. As such, the skilled artisan would have been motivated to have substituted phosphatidylethanolamine, as of Moreno, in place of tocopherol, as of Banga, in order to have covalently bound to a nucleic acid in order to have predictably anchored the nucleic acid to a liposome with a reasonable expectation of success. The simple substitution of one element (phosphatidylethanolamine) in place of another (tocopherol) to achieve predictable results (covalent bonding to a nucleic acid to anchor said nucleic acid to a lipid bilayer) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to instant claim 8, this is an independent claim requiring a core, lipid shell, and oligonucleotide attached to a moiety comprising two or more lipophilic groups. Banga teaches the core, lipid shell, and oligonucleotide, and Moreno teaches attaching to a phosphatidylethanolamine, which has two lipophilic groups.
As to claim 9, Banga teaches a liposome, as of Banga, page 9866, title. This would have resulted in a liposomal core; see the above annotated figure from Banga.

As to claim 12, Banga teaches a linker comprising triethylene glycol and phosphate, as of Banga, Scheme 1, relevant section of the scheme reproduced below.

    PNG
    media_image3.png
    126
    614
    media_image3.png
    Greyscale

Moreno also teaches linkers, as of at least page 18, lines 3-10, as well as page 47, claim 26 of Moreno.
As to claim 14, that the oligonucleotides comprise immunostimulatory single-stranded or double-stranded RNA, as of Moreno, page 4, last two lines.
As to claim 15, Banga teaches complementary nucleic acids as of page 9867, right column, bottom paragraph. Also see the supporting information for Banga, page S7, Figure S3, reproduced below in part.
 
    PNG
    media_image7.png
    97
    1268
    media_image7.png
    Greyscale

The above-reproduced figure appears to show a self-complementary motif.
As to claims 16 and 19, phosphatidylethanolamine comprises two alkyl chains.
As to claim 22, Moreno teaches 2-1,000 oligonucleotides on page 6, line 3, as well as Moreno, page 48, claim 29 of Moreno. This overlaps with the required number of oligonucleotides. While the prior art does not disclose the exact claimed values, but prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 27, Banga teaches a sub-100 nm size range, as well as 30 nm diameter unilamellar vesicles as of Banga, page 9866, right column.
As to claim 32, this is an independent claim requiring a spherical nucleic acid with a core, a lipid shell, and 26-200 oligonucleotides functionalized thereto, wherein the oligonucleotides comprise a self-complementary motif. Both Banga and Moreno teache the required core, lipid shell, and oligonucleotides. Banga teaches a self-complementary motif, as explained in the above rejection of claim 15. Moreno teaches 2-1,000 oligonucleotides on page 6, line 3, as well as Moreno, page 48, claim 29 of Moreno. This overlaps with the required number of oligonucleotides. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 35, Moreno teaches a CpG motif, as of Moreno, page 4 lines 23-25. This is understood to be a G-rich motif, as required by the instant claim.
As to claim 36, Moreno teaches immunostimulatory RNA, as of Moreno, page 4, last line.
As to claim 37, Moreno teaches an oligonucleotide to simulate toll-like receptor 9, as of Moreno, page 41, lines 8-9.
As to claim 39, the above reproduced scheme 1 of Banga and the figure in the abstract of Moreno, both of which are reproduced below appear to show a hollow core. Also see Moreno, page 12, line 13.

As to claim 41, Banga teaches a sub-100 nm size range, as well as 30 nm diameter unilamellar vesicles as of Banga, page 9866, right column. As such, the skilled artisan would have been motivated to have sized the population of particles to have had a size within the claimed range. Banga also teaches a 30 nm average size on page 9867, left column, top paragraph.

 
Claims 1-3, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banga et al. (Journal of the American Chemical Society, Vol. 136, 2014, pages 9866-9869 along with its supporting information) in view of Radovic-Moreno et al. (WO 2015/187966 A1), the combination further in view of Karathanasis et al. (Annals of Biomedical Engineering, Vol. 37, No. 10, October 2009, pages 1984–1992) and Mader et al. (WO 2016/057549 A1).
Both Banga and Moreno teach liposomal spherical nucleic acids. See the rejections above over Banga and Moreno by themselves.
For the purposes of this rejection, the examiner understands that Banga fails to teach the case wherein the variable “m” in claim 1 is 2-3; in contrast, both of these references are understood to teach m=1. Also, Banga and Moreno are understood to fail to teach the required dialkyl chain of claim 16. Also, neither Banga nor Moreno teach hexaethylene glycol, as required by instant claim 2.


    PNG
    media_image6.png
    537
    1114
    media_image6.png
    Greyscale

As such, Karathanasis teaches a mode of attaching a targeting ligand to a lipid in a liposome.
Karathanasis differs from the claimed invention because the targeting ligand of Karathanasis is a peptide rather than a nucleic acid.
It would have been prima facie obvious for one of ordinary skill in the art to have attached the nucleic acid targeting ligand of Banga and Moreno to DSPE, as of Karathanasis, rather than tocopherol, as of Banga. All of Banga, Moreno, and Karathanasis are drawn to a liposome comprising a lipid bilayer with a nucleic acid attached thereto. In order to anchor a nucleic acid to a lipid bilayer, it is necessary to 
Karathansis differs from the claimed invention because Karathanasis teaches polyethylene glycol as a spacer, whereas the instant claims require hexa-ethylene glycol as a spacer.
Mader et al. (hereafter referred to as Mader) is drawn to oligonucleotides, as of Mader, title and abstract. The composition of Mader may have a liposomal core, as of Mader, page 5, line 30, and Mader teaches spherical nucleic acids, as of page 45, line 10. Mader teaches using hexaethylene glycol to link the nucleic acid, as of Mader, page 3 lines 16-18, page 7, last two paragraphs, page 21, lines 22 and 28, page 48 line 13, page 49 line 10, page 55 claim 12, and page 56 claim 23.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the hexaethylene glycol spacer of Mader in place of the polyethylene glycol spacer of Karathanasis. Both Mader and Karathanasis link a targeting moiety to a lipid, 
As to claim 16, DSPE, as of Karathanasis, is dialkyl. See the structure reproduced above from Karathanasis.
As to claim 19, the DSPE of Karathanasis would have comprised the required two lipophilic groups (as opposed to tocopherol, of Banga, which comprises one lipophilic group).
As to claim 1, this is an independent claim requiring a spherical nucleic acid having a core, lipid shell, and oligonucleotide. These are taught by Banga and Moreno. That the lipid moiety has two or more lipophilic groups and that m=2 is taught by Karathanasis. Also, the “doubler” and the two C18 saturated alkyl groups are taught by the DSPE structure of Karathanasis. That the composition comprises oligoethylene glycol is taught by Mader. L3 is understood to be a phosphate group, as of Karathanasis, L2 would appear to be an ether moiety between hexaethylene glycol groups if present, and L1 apparently would comprise at least an oxygen atom and a bond from the endgroup of the hexaethylene glycol.

As to claim 3, DSPE-PEG, as of Karathanasis, comprises the required phosphodiester linkages.
Note Regarding Reference Date: The instant application is a national phase of application PCT/US2018/030021, filed on 28 April 2018, which claims benefit of provisional application 16/608,685, filed on 27 April 2017. With regard to the references relied upon here, Banga was published in 2014, Moreno in 2015, Karathanasis in 2009, and Mader on 14 April 2016. As such, all of the references relied upon here were published over a year prior to 27 April 2017. As such, all of the references relied upon in the prior art rejections in this office action are prior art under AIA  35 U.S.C. 102(a)(1), and the exceptions under AIA  35 U.S.C. 102(b)(1) would not appear to be applicable because the prior art references were published over a year prior to the effective filing date of the instant application.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612